Citation Nr: 1639865	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee and in excess of 20 percent for lateral instability and subluxation of the left knee.

3.  Entitlement to an initial compensable rating for a chip fracture of the right middle finger.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from January 1985 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2015 regarding the issue of the timeliness of the Veteran's substantive appeal for the above listed increase rating claims.  A transcript was associated with the claims file and in March 2015, the Board issued a decision wherein it found that the substantive appeal was timely and remanded the Veteran's claims for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  

REMAND

In his August 2008 substantive appeal, the Veteran requested a Travel Board hearing in connection with his increased rating claims.  In September 2008, the RO notified the Veteran that his August 2008 substantive appeal was untimely and the Veteran then appealed as to the issue of timeliness.  In June 2010, the Veteran submitted a substantive appeal to VA regarding the timeliness issue and again requested a hearing.  While the Veteran was afforded a hearing with regard to the timeliness issue, that has since been resolved, a hearing has not yet been scheduled as to the Veteran's increase rating claims per his August 2008 substantive appeal.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

